UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4669


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GUY W. ESCUE, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:10-cr-00159-1)


Submitted:   December 7, 2011             Decided:   December 9, 2011


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Edward H. Weis, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.      R. Booth
Goodwin II, United States Attorney, Steven I. Loew, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Guy W. Escue, III, pled guilty, pursuant to a written

plea agreement, to one count of possession of a firearm by a

convicted     felon,      in     violation      of    18        U.S.C.    §§ 922(g)(1),

924(a)(2)     (2006),      and    was   sentenced          to    eighty-four      months’

imprisonment.       In the plea agreement, Escue reserved the right

to   challenge      the    district     court’s      denial       of     his   motion    to

suppress evidence seized from his bedroom.                            Escue contends on

appeal that the district court erred in denying the motion to

suppress    because       his    consent   to    search         the    bedroom   was    not

voluntarily given.         We affirm.

            In reviewing the district court’s denial of Escue’s

suppression motion, we review the court’s factual findings for

clear error and its legal conclusions de novo.                         United States v.

Foster, 634 F.3d 243, 246 (4th Cir. 2011).                       Because the district

court denied Escue’s motion, we review the evidence in the light

most favorable to the Government.                    Id.        We also defer to the

district court’s credibility determinations.                          United States v.

Abu Ali, 528 F.3d 210, 232 (4th Cir. 2008).

            The Fourth Amendment guarantees “[t]he right of the

people   to    be    secure . . . against            unreasonable         searches      and

seizures.”     U.S. Const. amend. IV.             This guarantee requires that

“searches     be    conducted      pursuant     to    a     warrant      issued    by    an

independent judicial officer.”                 California v. Carney, 471 U.S.

                                           2
386,    390   (1985).           There    are,        however,         “a     few     specifically

established        and    well-delineated             exceptions”            to    this       general

rule.     California v. Acevedo, 500 U.S. 565, 580 (1991) (internal

quotation marks omitted).

              With these standards in mind, and having reviewed the

transcript of the suppression hearing and the parties’ briefs,

we   conclude      that       the    district        court      did    not     err      in    denying

Escue’s    motion        to    suppress.         The      record        amply       supports      the

district court’s finding that Escue consented to the search of

his bedroom.         Further, we conclude after review of the record

that       Escue         voluntarily             consented             to         the         search.

See Schneckloth v.             Bustamonte,       412      U.S.    218,       219,       227    (1973)

(recognizing        that       consent      is       an   exception          to      the      warrant

requirement and that voluntariness of consent depends on the

totality      of   the        circumstances);         United          States       v.   Lattimore,

87 F.3d    647,     650       (4th   Cir.   1996)         (en    banc)       (listing         factors

appropriate for consideration in reviewing whether consent was

voluntarily given).

              Accordingly, we affirm the district court’s judgment.

We   dispense      with       oral    argument        because         the    facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                             AFFIRMED

                                                 3